                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:17-CR-00114-RJC-DSC
USA                                          )
                                             )
    v.                                       )              ORDER
                                             )
ROBERT S. LABARGE (2)                        )
                                             )

         THIS MATTER is before the Court on the parites’ Joint Recommendation

Regarding Restitution Amount. (Doc. No. 141).

         At the sentencing of this matter, the Court held that final determination of

restitution would be left open as authorized by 18 U.S.C. § 3664(d)(5). (Doc. No. 138:

Judgment at 4). The parties have now timely proposed a list of victims and losses,

supported by a preponderance of the evidence, that constitutes a “final

determination” for purposes of ordering restitution pursuant to the Mandatory

Victim Restitution Act, 18 U.S.C. § 3663A. (Doc. No. 141).

         IT IS THEREFORE ORDERED that, based on the reasons set forth in the

parties’ motion, 18 U.S.C. § 3664(d)(5), and the Mandatory Victim Restitution Act,

the Judgment in this case (Doc. No.138) shall be amended to include a final

restitution figure of $2,849,092.34 in the amounts listed in the motion, (Doc. No.

141).

         Any payment that is not payment in full shall be divided proportionately

among the victims named. The defendant is jointly and severally liable with co-

defendant Robert Boston. The Court gives notice that this case may involve other



                                            1
defendants who may be held jointly and severally liable for payment of all or part of

the restitution ordered herein and may order such payment in the future.

       The Court has considered the financial and other information contained in

the Presentence Report and finds that the following is feasible: if the defendant is

unable to pay any monetary penalty immediately, during the period of

imprisonment payments shall be made through the Federal Bureau of Prison’s

Inmate Financial Responsibility Program. Upon release from imprisonment any

remaining balance shall be paid in monthly installments of no less than $100 to

commence within 60 days, until paid in full.

       It is further ordered that the victims' recovery is limited to the amount of

their loss and the defendants' liability for restitution ceases if and when the victims

receive full restitution.

       All other terms of the original Judgment, (Doc. No. 138), remain unchanged.

       The Clerk is directed to certify copies of this order to Defendant, counsel for

Defendant, the United States Attorney, the United States Marshals Service, the

United States Probation Office, and the Financial Administration Unit of the

Clerk’s Office.

 Signed: November 14, 2018




                                           2
